         Case 1:17-cv-09554-AKH Document 339-1 Filed 07/13/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------- X
LOUISETTE GEISS et al., individually and on :
behalf of all others similarly situated,                                :
                                                                        : Civil Action No.: 17-cv-09554 (AKH)
                                          Plaintiffs,                   :
                                                                        :
                    v.                                                  :
                                                                        :
THE WEISTEIN COMPANY HOLDINGS, LLC, :
et al.,                                                                 :
                                                                        :
                                          Defendants.                   :
                                                                        :
JILL DOE, individually and on behalf of all                             :
others similarly situated,                                              : Civil Action No.: 19-cv-3430 (AKH)
                                                                        :
                                          Plaintiffs,                   :
                                                                        :
                    v.                                                  :
                                                                        :
THE WEINSTEIN COMPANY HOLDINGS,                                         :
LLC, et al.,                                                            :
                                                                        :
                                          Defendants.                   :
----------------------------------------------------------------------- X

                           DECLARATION OF DOUGLAS H. WIGDOR

        I, Douglas H. Wigdor, pursuant to 28 U.S.C. § 1746, declare and state as follows:

        1.       I am a Partner at the law firm Wigdor LLP, attorneys for Rowena Chiu, Wedil

David, Dominique Huett, Zelda Perkins, Kaja Sokola, and Tarale Wulff in connection with their

objections to the proposed class settlement.

        2.       Attached hereto as Exhibit A is a true and correct copy of the email

correspondence dated December 19, 2019 between myself and proposed class counsel.
      Case 1:17-cv-09554-AKH Document 339-1 Filed 07/13/20 Page 2 of 2




      3.     I declare under penalty of perjury that the foregoing is true and correct to the best

of my knowledge.

Dated: July 13, 2020
       New York, New York
                                                    ______________________________
                                                          Douglas H. Wigdor




                                               2
